             Case 7:94-mj-01225-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 01225          (MRG)
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Nathaniel   J. Douglas


                                       Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. G d rg,
                                                           United States Magistrate Judge




Dated:          20     day of _N_o_v_em_b_er_ _ _ __, 201.Q__
               Poughkeepsie, New York
